DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 2-4 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the formulation of a plurality of grout fluids including an individual particle size, the correlation of the individual particle size of the thermally conductive material to the permeability of each formulated grout, the identification of a grout fluid having a permeability greater than 2 x 10-8 cm/s and identification of an individual particle size of the thermally conductive material in the identified formulated grout must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Each of independent claims 1, 9 and 16 has been amended to require “correlating the …particle size of the thermally conductive material to the permeability of each formulated grout fluid.”  The specification as filed, however, does not clearly describe and/or support such correlation.  Is the mere gathering of data into a table considered “correlating?”  Are mathematical formulations used in providing such correlations?  
Each of independent claims 1, 9 and 16 has been amended to require an identified permeability between 2 x 10-8 cm/s and 1 x 10-7 cm/s.  Within the specification as filed, -8 cm/s while Table 1 shows a permeability for the grout fluid only (i.e., no graphite) 8.46 x 10-8 cm/s, while further noting 2 graphite sizes having a permeability within a 10-8 range, however, neither is a value of 2 x 10-8 cm/s.  Additionally, Applicant has not identified why a value of 2 x 10-8 cm/s is critical/suitable for the permeability of the grout fluid and/or as to a reason for such to be used in preparing a grout comprising the thermally conductive material.
Each of independent claims 1, 9 and 16 has been amended to require identifying an individual particle size of the thermally conductive grout or blend of individual particle sizes of the grout.  Applicant, however, has not described such a step within the specification as filed.  Is such an identification a mental step that one conducts upon review of the collected data?  Conducted by a computer?  An active step of the method such as measuring a particle of the identified grout?  How is such identification made?  Since no description has been provided for making such an identification, this limitation as presented is considered new matter.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterji et al. (US 6,258,160 – cited previously) in view of Shepherd (Correlations of Permeability and Grain Size).
With respect to independent claim 1, Chatterji et al. discloses a method of preparing a grout fluid comprising:
	providing a thermally conductive material in a plurality of particle sizes (Table III, wherein Desul, Coke is provided in a plurality of particle size ranges, along with silica sand, noted at col. 5, l. 46-56 as a thermally conductive material);
	formulating a plurality of grout fluids, each grout fluid including an individual particle size (see Test Compositions 8-13 wherein grout fluids containing individual particle size ranges);
	determining permeability of each formulated grout fluid (Table III, wherein hydraulic conductivity is determined for each of Test Compositions 8, 10, 11, 12 and 13 as set forth at column 6, l. 46-52); 
	correlating the individual particle size ranges of the thermally conductive material to the permeability of each formulated grout fluid (Table III, i.e., by associating the hydraulic conductivity of each of samples 8, 9, 11, 12 and 13 with the grout fluid having known individual particle size ranges);
	identifying a formulated grout fluid that has an acceptable permeability (Test Compositions 8, 10, 11 and 12, i.e., wherein the grout test compositions having a particle size that provides for an acceptable hydraulic conductivity are identified as “pass”); 
identifying an individual particle size range of the thermally conductive material in the identified formulated grout fluid (i.e., by looking at Table III and reading the size associated with the passing samples of samples 8, 9, 11, 12 and 13, i.e.,. 8, 11 and 12; col. 7, l. 44-45, wherein it is noted the compositions passed all of the various tests, i.e., suggesting identification of passing compositions); and

With regard to wherein the particle size range is identified that provides for a permeability of less than 1 x 10-7 cm/s and within the range as claimed, the Examiner notes, Chatterji et al. suggests wherein the test compositions are considered to fail if the hydraulic conductivity is over 1 x 10-6 cm/s, thereby suggesting acceptable/passing hydraulic conductivities as less than 1 x 10-6 cm/s, i.e., a range that encompasses the instantly claimed hydraulic conductivity of 1 x 10-7 cm/s.  As such, when identifying the particle sizes of the thermally conductive material that provide for a grout having an acceptable/passing hydraulic conductivity of less than 1 x 10-6 cm/s, it would have been obvious to one having ordinary skill in the art when calculating the hydraulic conductivities thereof to further note the particle sizes that provide for the least hydraulic conductivity/permeability, such as a hydraulic conductivity within the range as claimed in order to provide an optimal hydraulic conductivity grout for use in its intended application, i.e., grouting a geothermal well, since it has been held "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."  In re Williams, 36 F.2d 436, 438 (CCPA 1929).  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  The Examiner notes the instantly claimed hydraulic 
Chatterji et al. suggests providing the thermally conductive material in a plurality of particle sizes over a range, for example, wherein sample 8 uses 75-600 micron coke while sample 12 uses 50-200 micron coke (Table III).  The reference, however, fails to explicitly provide for formulating the grout with a single individual particle size (the Examiner notes, the instant independent claim does not explicitly require a single individual particle size within the grout, but based on the examples provided in the specification as filed, such appears to be Applicant’s intent, and, as such, for compact prosecution purposes, the claims will be treated as such). Shepherd suggests correlations exist between permeability and grain size, wherein an individual grain size is associated/correlated with a permeability (Figure 1).  As such, when preparing the grout fluids of Chatterji et al. and testing variously sized thermally conductive particles for use therein, it would have been obvious to one having ordinary skill in the art to try testing individual grain sizes of the thermally conductive material in order to determine any effect thereof on permeability/hydraulic conductivity and/or if such individual sized particles would provide for a passing permeability/hydraulic conductivity.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp, for example, in this instance, the known options of particle size blends of thermally conductive particles having a size of 75 microns and 600 microns, versus trying a single particle size thereof, i.e., 75 microns.  If this leads to the anticipated success, i.e., acceptable/passing permeability/hydraulic conductivity, it is likely the product not of innovation but of ordinary skill and common sense.  One of ordinary skill would recognize individual grain sizes have an effect on permeability, as is 
With respect to depending claim 2, Chatterji et al. discloses wherein the thermally conductive material comprises a carbon based material (col. 5, l. 46-52, wherein desulfurized petroleum coke is disclosed to include at least 80% by weight carbon; Table III, wherein desulfurized petroleum coke is used).
With respect to depending claim 3, Chatterji et al. suggests the use of a carbon based material comprising graphite (col. 5, l. 50-52).
With respect to depending claim 4, Chatterji et al. discloses blending two or more individual particle sizes of the plurality of particle sizes of the thermally conductive material (Table III, wherein blends of particle sizes are disclosed); formulating a grout fluid including a blend of the two or more individual particle sizes (Table III); and determining permeability of the grout fluid including the blend of the two or more individual particle sizes (Table III, wherein hydraulic conductivity of compositions 8 and 10-13 is determined).

With respect to depending claims 6 and 7, Chatterji et al. discloses wherein the grout fluid further comprises bentonite, and, further, wherein the bentonite comprises sodium bentonite (col. 2, l. 30-32; col. 4, l. 56-64).

With respect to independent claim 9, Chatterji et al. discloses a method of preparing a grout fluid comprising:
	providing a thermally conductive material in a plurality of blends chosen from individual particle sizes (Table III, wherein Desul, Coke is provided in a plurality of blends of individual particle size ranges, along with silica sand, noted at col. 5, l. 46-56 as a thermally conductive material);
	formulating a plurality of grout fluids, each grout fluid including an individual particle size or a blend of individual particle sizes selected from the plurality of blends chosen from individual sizes of the thermally conductive material (see Test Compositions 8-13 wherein grout fluids containing blends of individual particle sizes; the Examiner notes the alternative language presented within this limitation and as such, the disclosure of Chatterji et al. is cited for the bolded alternative herein);
	determining permeability of each formulated grout fluid (Table III, wherein hydraulic conductivity is determined for each of Test Compositions 8, 10, 11, 12 and 13 as set forth at column 6, l. 46-52); 
	correlating the blend of individual particle sizes of the thermally conductive material to the permeability of each formulated grout fluid (Table III, i.e., by associating the hydraulic 
	identifying a formulated grout fluid that has an acceptable permeability (Test Compositions 8, 10, 11 and 12, i.e., wherein the grout test compositions having a particle size that provides for an acceptable hydraulic conductivity are identified as “pass”); 
identifying an individual particle size or a blend of individual particle sizes of the thermally conductive material in the identified formulated grout fluid (i.e., by looking at Table III and reading the size associated with the passing samples of samples 8, 9, 11, 12 and 13, i.e.,. 8, 11 and 12; col. 7, l. 44-45, wherein it is noted the compositions passed all of the various tests, i.e., suggesting identification of passing compositions); and
preparing a grout fluid comprising the thermally conductive material having the identified blend of individual particle sizes (col. 7, l. 44-51, wherein the compositions from Table III are noted as well adapted to carry out the objects of the invention, i.e., for preparation as use as a grout fluid as set forth at col. 1, l. 6-8).
With regard to wherein the particle size range is identified that provides for a permeability of less than 1 x 10-7 cm/s and within the range as claimed, the Examiner notes, Chatterji et al. suggests wherein the test compositions are considered to fail if the hydraulic conductivity is over 1 x 10-6 cm/s, thereby suggesting acceptable/passing hydraulic conductivities as less than 1 x 10-6 cm/s, i.e., a range that encompasses the instantly claimed hydraulic conductivity of 1 x 10-7 cm/s.  As such, when identifying the particle sizes of the thermally conductive material that provide for a grout having an acceptable/passing hydraulic conductivity of less than 1 x 10-6 cm/s, it would have been obvious to one having ordinary skill in the art when calculating the hydraulic conductivities thereof to further note the particle sizes In re Williams, 36 F.2d 436, 438 (CCPA 1929).  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  The Examiner notes the instantly claimed hydraulic conductivity range is encompassed by the broader range disclosed by Chatterji et al. as acceptable and as such the determination of particle sizes providing a hydraulic conductivity thereof would be achievable through routine optimization.  
Chatterji et al. suggests providing the thermally conductive material in a plurality of particle sizes over a range, for example, wherein sample 8 uses 75-600 micron coke while sample 12 uses 50-200 micron coke (Table III), and, as such, is considered to provide for the alternative language instantly claimed requiring identified blends of individual particle sizes.  The reference, however, fails to explicitly provide for formulating the grout with a single individual particle size (the Examiner notes, the instant independent claim does not explicitly require a single individual particle size within the grout, but based on the examples provided in the specification as filed, such appears to be Applicant’s intent, and, as such, for compact prosecution purposes, a rejection of such is provided herein). Shepherd suggests correlations exist between permeability and grain size, wherein an individual grain size is 

With respect to depending claim 11, Chatterji et al. suggests the use of a carbon based material comprising graphite (col. 5, l. 50-52).
With respect to depending claim 12, Chatterji et al. discloses a grout fluid prepared according to the method of claim 9 (col. 6, l. 24-52; col. 7, l. 44-51).
With respect to depending claims 13 and 14, Chatterji et al. discloses wherein the grout fluid further comprises bentonite, and, further, wherein the bentonite comprises sodium bentonite (col. 2, l. 30-32; col. 4, l. 56-64).
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterji et al. in view of Shepherd, as applied to claims 5 and 12 above, and further in view of Lawless et al. (US 2010/0218912 – cited previously).
Chatterji et al. provides for the grout fluids as set forth above with respect to claims 5 and 12.  The reference, however, fails to explicitly provide for a method of use thereof that encompasses placing a geothermal conduit in at least one hole in the earth, providing the grout fluid, introducing the grout fluid into the space between the geothermal conduit and sidewalls of the at least one hole so that the grout fluid is in contact with the geothermal conduit and the sidewalls; and after introducing the grout fluid, allowing the grout fluid to set to fix the geothermal conduit to at least one hole as claimed.  Lawless et al. teaches a grout composition that includes a thermally conductive material and bentonite (abstract; [0098]), wherein such can be used in closed loop ground heat exchangers for concentric subterranean ground heat exchange -7 cm/s ([0060]), which approximates “at least about” 1 x 10-7 cm/s as instantly claimed.  As such, it would have been obvious to one having ordinary skill in the art to try the grout fluid of Chatterji in a method as suggested by Lawless et al. in order to provide for a set grout therein that is thermally conductive.
Claims 16, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterji et al..
	With respect to independent claim 16, Chatterji et al. discloses a method of preparing a grout fluid comprising:
	providing a thermally conductive material in a plurality of blends chosen from individual particle sizes (Table III, wherein Desul, Coke is provided in a plurality of blends of individual particle sizes, along with silica sand, noted at col. 5, l. 46-56 as a thermally conductive material);
	formulating a plurality of grout fluids, each grout fluid including a blend of individual particle sizes selected from the plurality of blends chosen from individual particle sizes (see Test Compositions 8-13 wherein grout fluids containing individual particle size ranges);
	determining permeability of each formulated grout fluid (Table III, wherein hydraulic conductivity is determined for each of Test Compositions 8, 10, 11, 12 and 13 as set forth at column 6, l. 46-52); 
	correlating the blend of individual particle sizes of the thermally conductive material to the permeability of each formulated grout fluid (Table III, i.e., by associating the hydraulic conductivity of each of samples 8, 9, 11, 12 and 13 with the grout fluid having known individual particle size ranges);

identifying a blend of individual particle sizes of the thermally conductive material in the identified formulated grout fluid (i.e., by looking at Table III and reading the size associated with the passing samples of samples 8, 9, 11, 12 and 13, i.e.,. 8, 11 and 12; col. 7, l. 44-45, wherein it is noted the compositions passed all of the various tests, i.e., suggesting identification of passing compositions); and
preparing a grout fluid comprising the thermally conductive material having the identified blend of individual particle sizes (col. 7, l. 44-51, wherein the compositions from Table III are noted as well adapted to carry out the objects of the invention, i.e., for preparation as use as a grout fluid as set forth at col. 1, l. 6-8).
With regard to wherein the particle size range is identified that provides for a permeability of less than 1 x 10-7 cm/s and within the range as claimed, the Examiner notes, Chatterji et al. suggests wherein the test compositions are considered to fail if the hydraulic conductivity is over 1 x 10-6 cm/s, thereby suggesting acceptable/passing hydraulic conductivities as less than 1 x 10-6 cm/s, i.e., a range that encompasses the instantly claimed hydraulic conductivity of 1 x 10-7 cm/s.  As such, when identifying the particle sizes of the thermally conductive material that provide for a grout having an acceptable/passing hydraulic conductivity of less than 1 x 10-6 cm/s, it would have been obvious to one having ordinary skill in the art when calculating the hydraulic conductivities thereof to further note the particle sizes that provide for the least hydraulic conductivity/permeability, such as a hydraulic conductivity within the range as claimed in order to provide an optimal hydraulic conductivity grout for use in In re Williams, 36 F.2d 436, 438 (CCPA 1929).  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  The Examiner notes the instantly claimed hydraulic conductivity range is encompassed by the broader range disclosed by Chatterji et al. as acceptable and as such the determination of particle sizes providing a hydraulic conductivity thereof would be achievable through routine optimization.  
With respect to the thermally conductive material as graphite, the Examiner notes, Chatterji et al. further suggests the use of a carbon based material comprising graphite (col. 5, l. 50-52).  As such, it would have been obvious to one having ordinary skill in the art when formulating grout fluids according to Table III to try graphite as the thermally conductive material therein since such is disclosed as an alternative the tested desulphurized coke.
With respect to depending claim 18, Chatterji et al. discloses a grout fluid prepared according to the method of claim 1 (col. 6, l. 24-52; col. 7, l. 44-51).
With respect to depending claims 19 and 21, Chatterji et al. discloses wherein the grout fluid further comprises bentonite, and, further, wherein the bentonite comprises sodium bentonite (col. 2, l. 30-32; col. 4, l. 56-64).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chatterji et al. in view of Lawless et al..
-7 cm/s ([0060]), which approximates “at least about” 1 x 10-7 cm/s as instantly claimed.  As such, it would have been obvious to one having ordinary skill in the art to try the grout fluid of Chatterji et al. in view of Matula et al. in a method as suggested by Lawless et al. in order to provide for a set grout therein that is thermally conductive.
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) under 35 USC 112, as set forth in the previous office action, have been fully considered and are persuasive in view of Applicant’s amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 USC 112 is made in view of further consideration of the amendments made to each independent claim.
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-7 and 9-14 as unpatentable over Chatterji et al. have been fully considered; the Examiner notes, however, a 
Applicant asserts Chatterji fails to teach or suggest grout fluids having an individual particle size of thermally conductive material.  The Examiner notes, a modified grounds of rejection has been presented with regards to this amendment as it is the position of the Office one having ordinary skill in the art would recognize the ability to try an individual particle size in a test formulation in order to determine the optimal particle size for achieving an acceptable permeability used for grouting a geothermal well which is the intended purpose of both the instant claims and Chatterji.
With regard to blends of individual particle sizes, it is the position of the Office that Chatterji provides for such through the examples presented in Table III wherein, for example, sample 8 includes a blend of particles of individual sizes in the range of 75-600 microns, wherein individual sizes within such a range encompass, for example, 75 microns, 600 microns, etc..  
Should Applicant intend the particle sizes of the blends to encompass a finite lesser number of sizes, clarification of such is advised.  
Applicant asserts Chatterji fails to teach or suggest correlating the particle size to the permeability of the formulated grout.  The Examiner respectfully disagrees.  In the specification as filed, it appears Applicant may intend such correlation to be associating a particular size/blend of sizes with the permeability, as is shown in the Tables of the examples.  Chatterji also presents his data in table form, wherein a sample having a particular particle size is listed as having a passing or failing hydraulic conductivity, i.e., permeability, which, as disclosed by Chatterji is determined by whether the permeability is over 1 x 10-6 cm/s.  The Examiner further notes the 
Applicant’s additional arguments with respect to independent claim 16 are fully considered.  The Examiner notes, Applicant’s replacement of flaked graphite therein with graphite has removed Matula as a reference.  With respect to Applicant’s remarks pertaining to Chatterji, the position set forth above with respect to claims 1 and 9 is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
12/15/21